261 Md. 306 (1971)
274 A.2d 336
TILGHMAN
v.
THE RIGGS NATIONAL BANK OF WASHINGTON, D.C.
[No. 377, September Term, 1970.]
Court of Appeals of Maryland.
Decided March 10, 1971.
The cause was argued before HAMMOND, C.J., and BARNES, McWILLIAMS, FINAN, SINGLEY and SMITH, JJ.
Phillip Leventhal for appellant.
Submitted on brief by Joseph E. O'Brien, Jr., for appellee.
*307 PER CURIAM:
The Circuit Court for Montgomery County found that an attachment laid by The Riggs National Bank in the hands of the employer of the appellant Tilghman was valid and on May 12, 1970, entered judgment of condemnation absolute in favor of the Bank for $384.47, the sum confessed by the garnishee. Tilghman filed a motion for reconsideration on May 28. The motion was denied on September 18 by Judge Moorman, and on October 9 Tilghman noted an appeal in general terms, without express mention of either the judgment absolute or of the order denying the motion to strike that judgment. The arguments in Tilghman's brief make it apparent that he considers the appeal to be from the judgment absolute and, if this be assumed, it is at once apparent that his appeal was filed some 150 days from the day of the judgment rather than within the mandatory 30 days, and came too late since the filing of the motion to strike of itself did not stay the running of the time within which an appeal must have been noted. Tiller v. Elfenbein, 205 Md. 14, 19.
If the appeal be considered from the order of September 18 denying the motion to strike the unenrolled judgment, it is subject to dismissal as one seeking a review of the exercise of the sound discretion of the trial judge. Such an exercise ordinarily is not reviewable by appeal. Michigan Nat. Bank v. Racine, 234 Md. 250, 253; Gold Dust Corp. v. Zabawa, 159 Md. 664, 666-667; Suitland Dev. v. Merchants Mort., 254 Md. 43, 54-55; Robin Express v. Cuccaro, 247 Md. 262. The record contains nothing to show or indicate an abuse of discretion by Judge Moorman. Compare J.B. Corporation v. Fowler, 258 Md. 432.
Appeal dismissed, costs to be paid by appellant.